DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 09/27/2021
Application claims a FP date of Oct 02, 2020
Claims 1, 10 and 14 are independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-20 is objected to because of the following informalities:  For example, Claim 15 recites “apparatus according to claim 11”.  However, Claim 11 is not an apparatus claim.  It is a computer program claims.  For examination purposes, following assumptions have been made:
Claims 15-16 and 18-20 has been treated to depend on Claim 14, which is an apparatus claim. 
Claim 17 has been treated to depend on Claim 16. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Irisawa et al. (U.S. Patent Publication Number 2012/0044369 A1).

Regarding Claims 1 and 10, Irisawa discloses a method comprising: 
picking up images of a particular object at a plurality of focus positions including an in-focus position of the particular object (In the Flow chart of Fig 9 (S902) and in ¶0135, Irisawa discloses capturing the image of the chart (interpreted as “the particular object”.  He also discloses that this corresponds to zoom position and focus position f); 
obtaining an aberration information based on pickup conditions and the picked up images (In the step S903, the amount of uniform aberration in each of the R light and B light is acquired and he also discloses that this step is repeatedly performed); and 
correcting an aberration based on the aberration information (In Fig 9, step S905 - S907 and in ¶0137 - ¶0143 Irisawa discloses that the shift amount is calculated using uniform aberration occurrence sensitivity and  aberration correction data 621 is generated on the basis of the amount of shift acquired).
Since Irisawa discloses in Fig 12 and in ¶0155 a CPU 11 that executes a program to realize the processes disclosed in his disclosure, Irisawa discloses all limitations of Claim 10.

Regarding Claims 2 and 11, Irisawa discloses further comprising: obtaining a movement direction and a movement amount of a correction lens unit (Fig 7 – anti vibration lens group 132; In ¶0066 Irisawa disclose that the lens control unit 140 performs driving control to shift the anti-vibration lens in the optical lens unit 120; ) based on information on a relationship between a position of the correction lens unit and the aberration, and the aberration information (Irisawa discloses aberration component in the lens using Fig 5-6 and ¶0078 - ¶0099.  Further he discloses the aberration correction using Fig 7 and in ¶0100 - ¶0112 where he discloses about the shift amount calculating unit 610 using a combination of information including an iris value, a zoom position and a focus position; ¶0109); and 
correcting the aberration by controlling driving of the correction lens unit based on the movement direction and the movement amount (In ¶0112 Irisawa discloses that the anti-vibration lens group 132 is shifted based on SFT1 and SFT2; Irisawa also discloses that the anti-vibration lens group 132 is horizontally and vertically shifted in a planar direction perpendicular to the optical axis).

Regarding Claims 3, 12 and 16, Irisawa discloses further comprising correcting the aberration by performing image processing on the picked up images based on the aberration information (Irisawa, in ¶0166 - ¶0170 and in Fig 13 discloses processing units 201 and 210 that performs processing before and after aberration correction.  He also discloses that the processing includes black level and gain correction, color conversion, color interpolation and gamma correction.).

Regarding Claims 4 and 13, Irisawa discloses further comprising picking up images of the particular object with a plurality of aperture values at the plurality of focus positions including the in-focus position of the particular object (Irisawa, using an example discloses in ¶0156 - ¶0159 discloses that the correction uses a combination of iris values, zoom positions and focus positions.  It is well known that the iris value relates to the aperture, i.e. the hole which is the opening of the iris.).

Regarding Claim 5, Irisawa discloses further comprising picking up images of the particular object with a plurality of focal lengths at the plurality of focus positions including the in-focus position of the particular object (Irisawa, using an example discloses in ¶0156 - ¶0159 discloses that the correction uses a combination of iris values, zoom positions and focus positions.  It is well known that the iris value relates to the aperture, i.e. the hole which is the opening of the iris.  Flow chart of Fig 9 clearly discloses “for each combination pattern of I, z and f” – which shows that plurality of these values are used for calculation).

Regarding Claim 6, Irisawa discloses wherein the aberration information includes a type of the aberration, and an amount of the aberration (Irisawa discloses chromatic aberration, uniform aberration and concentric aberration which could be interpreted as the “types of aberration”.  He also discloses correcting this by acquiring an amount of shift of the lens based on the color deviation.).

Regarding Claim 7, Irisawa discloses wherein the correction lens unit includes a lens unit configured to move in a direction perpendicular to an optical axis (In ¶0114 Irisawa discloses that the anti-vibration lens group 132 is shifted in a planar direction perpendicular to the optical axis L).

Regarding Claim 8, Irisawa discloses wherein the correction lens unit includes a plurality of lens unit (Fig 7 – anti vibration lens group 132; In ¶0101 Irisawa clearly discloses that the lens group 132 is formed in a combination of a predetermined number of one or more lenses).

Regarding Claim 9, Irisawa discloses wherein the particular object includes a plurality of marks arrayed on a straight line, and wherein each of the plurality of marks has a first straight line portion that is inclined by a first angle from a direction parallel to the straight line, and a second straight line portion that is inclined by the first angle from a direction perpendicular to the straight line (Fig 10A-10C and 11A-11C (¶0145 - ¶0154 are diagrams illustrating and example chart image that has predetermined pattern;  Fig 10 discloses rectangles at various angles and location and Fig 11 discloses circles in other patterns.  These charts are just examples of chart images.).

Regarding Claim 14, Irisawa discloses  an apparatus (Fig 1- video camera 100) comprising: 
a pickup element (Fig 1- photo conversion unit 103) configured to pick up an image formed by a system (¶0055); and 
a controller configured to pick up images of a particular object at a plurality of focus positions including an in-focus position of the particular object (In the Flow chart of Fig 9 (S902) and in ¶0135, Irisawa discloses capturing the image of the chart (interpreted as “the particular object”.  He also discloses that this corresponds to zoom position and focus position f), 
obtain an aberration information based on the picked up images, and correct an aberration based on the aberration information (In the step S903, the amount of uniform aberration in each of the R light and B light is acquired and he also discloses that this step is repeatedly performed).
 
Regarding Claim 15, Irisawa discloses  wherein the system includes a lens unit configured to correct the aberration through movement (Fig 7 – anti vibration lens group 132; In ¶0114 Irisawa discloses that the anti-vibration lens group 132 is shifted in a planar direction perpendicular to the optical axis L), 
wherein the apparatus further comprises a driving unit configured to move the lens unit (Fig 7 – anti vibration lens group 132; In ¶0066 Irisawa disclose that the lens control unit 140 performs driving control to shift the anti-vibration lens in the optical lens unit 120; ), and 
wherein the controller is further configured to obtain a movement direction and a movement amount of the lens unit based on information on a relationship between a position of the lens unit and the aberration and the aberration information (Irisawa discloses aberration component in the lens using Fig 5-6 and ¶0078 - ¶0099.  Further he discloses the aberration correction using Fig 7 and in ¶0100 - ¶0112 where he discloses about the shift amount calculating unit 610 using a combination of information including an iris value, a zoom position and a focus position; ¶0109), and 
correct the aberration by controlling the driving unit based on the movement direction and the movement amount (In Fig 9, step S905 - S907 and in ¶0137 - ¶0143 Irisawa discloses that the shift amount is calculated using uniform aberration occurrence sensitivity and  aberration correction data 621 is generated on the basis of the amount of shift acquired).

Regarding Claim 17, Irisawa discloses further comprising a memory unit configured to store the information (Fig 1 – RAM 112 and ROM 1113; In ¶0108 Irisawa discloses that the lens control unit 140 calculates and stores the iris value, zoom position and focus position).

Regarding Claim 20, Irisawa discloses further comprising an image stabilizing mechanism mounted therein (In ¶0054 Irisawa discloses a lens control unit 140 that generates control signals to perform camera shake correction control; he also discloses that anti-vibration used throughout his disclosure has the same meaning as “camera shake correction”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (U.S. Patent Publication Number 2012/0044369 A1) in view of Takao (U. S. Patent Publication Number 2017/0230567 A1).

Regarding Claim 18, Irisawa discloses  further comprising a display unit (Fig 1 – display unit 106), but fails to clearly disclose  to notify a user to correct the aberration at a timing at which a zoom driving count exceeds a first threshold value or at a timing at which a shutter count exceeds a second threshold value.
Instead in a similar endeavor, Takao discloses  a display unit (Fig 2 – display 126) configured to notify a user to correct the aberration at a timing at which a zoom driving count exceeds a first threshold value or at a timing at which a shutter count exceeds a second threshold value (Takao discloses this in the flow chart of Fig 1A and 1B and in ¶0030 -¶0037 where he discloses the drive control that includes a zoom actuator 111, a diaphragm actuator 115 and a focus actuator 113; an MPU for lens and camera that calculates, controls and communicates and notifies commands and data; Further in ¶0072 -¶0085, Takao teaches correction of BP correction information (aberration information) based on the focus detection information and focus state which represents weighting magnitude for each combination of focus area and defocus amount based on the shift in the focus lens; Takeo also teaches in ¶0140 that the camera sets a threshold and detects a maximum and a minimum value at the peak position in the aberration correction information.  Examiner would like to state that the “zoom driving count” or the “shutter count” has not been defined in the claim and therefore Examiner has used broadest reasonable interpretation to show that Takeo’s teaching reads on the claim).
Irisawa and Takao are combinable because both are related to imaging device for correcting aberration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct aberration by setting a threshold and detecting a maximum and minimum value as taught by Takao in the imaging module disclosed by Irisawa. 
The suggestion/motivation for doing so would have been to “correct focus detection caused by aberration of an optical system” as disclosed by Takao in ¶0002.
Therefore, it would have been obvious to combine Irisawa and Takao to obtain the invention as specified in claim 18.

Regarding Claim 19, Irisawa in view of Takao discloses  a sensor (Irisawa: Fig 1 – photoconversion unit 103; Takao: Fig 2 – image sensor 122); and a display unit (Irisawa: Fig 1 – display unit 106; Takao: Fig 2 – display unit 126) configured to notify a user to correct the aberration when an acceleration equal to or more than a threshold value is detected by the sensor (Takao discloses this in the flow chart of Fig 1A and 1B and in ¶0030 -¶0037 where he discloses the drive control that includes a zoom actuator 111, a diaphragm actuator 115 and a focus actuator 113; an MPU for lens and camera that calculates, controls and communicates and notifies commands and data; Further in ¶0072 -¶0085, Takao teaches correction of BP correction information (aberration information) based on the focus detection information and focus state which represents weighting magnitude for each combination of focus area and defocus amount based on the shift in the focus lens; Takeo also teaches in ¶0140 that the camera sets a threshold and detects a maximum and a minimum value at the peak position in the aberration correction information.  .

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Sugaya (U.S. Patent Publication Number 2016/0112618 A1) discloses an angular velocity sensor detects a shake of an image pickup apparatus and a signal divide unit divides a shake detection signal to output it to each of a first drive amount calculating unit and a second drive amount calculating unit. A first drive amount and a second drive amount are calculated based on the divided shake detection signal to drive each of a first correction lens and a second correction lens. An aberration determination unit changes a limiter used in a drive amount limiting unit based on the first drive amount and the second drive amount so as not to increase the eccentric aberration of an imaging optical system generated by the movement of the two correction lenses. The drive amount limiting unit limits the drive amount based on the limiter set according to the result of the determination for the aberration to correct the image shake while suppressing the eccentric aberration.
Inoue (WO 2018/180730 - U.S. Patent Publication Number 2020/0015677 A1) discloses An ophthalmic imaging apparatus includes a first splitting unit configured to split return light from a subject irradiated with measurement light in two directions, first and second light receiving units configured to receive the first and second light beams obtained by the first splitting unit through first and second apertures disposed in respective optical paths of the first and second light beams, respectively, a generation unit configured to generate an image in accordance with light reception signals from the first and second light receiving units; and a moving unit configured to move the first and second apertures in a plane perpendicular to an optical axis. The moving unit moves the first and second apertures independently.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 17, 2022